Citation Nr: 0822796	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970 
and from October 1977 to July 1978.      

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for PTSD, an increased rating for hypertension, and service 
connection for depression, and determined that new and 
material evidence had not been received to reopen the claim 
for entitlement to compensation for a left Achilles tendon 
rupture pursuant to 38 U.S.C.A. § 1151.  The veteran was 
notified of this decision and he filed a notice of 
disagreement as to the issues of entitlement to service 
connection for PTSD and whether new and material evidence was 
received to reopen the claim for service connection for a 
rupture of the left Achilles tendon.  A statement of the case 
was issued in May 2006.  However, the veteran only filed a 
substantive appeal for the issue of entitlement to service 
connection for PTSD, and only this issue was certified for 
appeal.  See 38 C.F.R. § 20.200 (2007).  

The Board notes that in the July 2005 rating decision, the RO 
reopened the claim for service connection for PTSD and 
adjudicated the claim on the merits.  The claim was denied.  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the 
Board will determine whether new and material evidence has 
been received to reopen the claim.    

The Board notes that in May 2006, the veteran requested a 
hearing before the Board.  A hearing was scheduled in 
February 2008 and the veteran failed to report to the hearing 
without explanation.  Accordingly, the Board will proceed as 
if the hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).  

In a March 2008 statement, the veteran's representative 
raised the issue of entitlement to service connection for an 
unspecified mental disorder.  The representative also appears 
to raise the issue of clear and unmistakable error in an 
earlier rating decision.  These issues are referred to the RO 
for appropriate action.  



FINDINGS OF FACT

1.  An August 1985 rating decision denied entitlement to 
service connection for PTSD on the basis that there was no 
current diagnosis of PTSD.  The veteran was notified of this 
decision and he did not file an appeal.   

2.  Evidence received since the August 1985 rating decision 
is not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD when this evidence is considered 
by itself or in connection with the evidence previously 
assembled.       


CONCLUSION OF LAW

The August 1985 rating decision is final, and evidence added 
to the record since the August 1985 rating decision is not 
new and material; thus, the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an August 1985 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that there was no evidence of PTSD in service and there was 
no evidence of a current diagnosis of PTSD.  The veteran was 
notified of this decision in August 1985 and he did not file 
an appeal.  Therefore, the decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the August 1985 rating 
decision consisted of the veteran's service medical records; 
a January 1980 VA examination report; a January 1980 
neuropsychiatric examination report; and VA treatment records 
dated in 1980 and 1981.     

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In August 2004, the veteran filed a claim to reopen.  The 
evidence submitted since the August 1985 rating decision 
consists of VA treatment records dated from 1980 to 2005, and 
service medical records.      

The service medical records and the January 1980 VA 
neuropsychiatric examination report are duplicative of the 
evidence that was of record and considered at the time of the 
August 1985 rating decision.  This evidence is cumulative and 
redundant.  Therefore, this evidence is not new.  

The VA treatment records while new, are not material.  This 
medical evidence does not establish a diagnosis of PTSD.  The 
VA treatment records show diagnoses of dysthymic disorder, 
borderline personality disorder, depression, depressive 
symptoms, passive aggressive disorder, mood disorder, 
anxiety, adjustment disorder, mixed personality disorder, and 
schizoaffective disorder.  There is evidence of mild PTSD 
symptoms, but no diagnosis of PTSD, which is an unestablished 
fact necessary to substantiate the claim.  The claim for 
service connection for PTSD was denied in August 1985 because 
there was no evidence of a current diagnosis.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2007).  The Board notes that the April 
2004 psychosocial assessment indicates that the veteran had 
some mild PTSD symptoms; the Axis I diagnosis was dysthymia.  
This evidence does not raise a reasonable possibility of 
substantiating the claim because of the lack of a current 
diagnosis of PTSD.  Therefore, this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the August 1985 rating decision is not new and 
material, and the claim is not reopened.




Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

Regarding the application to reopen the claim for service 
connection for PTSD, the Board concludes that the veteran has 
been afforded appropriate notice under the VCAA.  The RO 
provided a VCAA notice letter to the veteran in August 2004.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim to reopen 
and a claim for service connection.  The veteran was informed 
of what must be established for service connection and what 
is considered to be new and material evidence.  The August 
2004 letter also informed the veteran of what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  The veteran was also 
told to inform VA of any additional information or evidence 
that VA should have, and was told to submit evidence in 
support of the claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The August 2004 letter notified the veteran that the claim 
had been previously denied in 1985 because the condition 
claimed was not shown by the evidence of record and any 
evidence that the veteran submitted must relate to this fact.  
The August 2004 notice letter informed the veteran that in 
order for evidence to qualify as new, the evidence must be 
submitted to VA for the first time, and in order for evidence 
to be material, the evidence must pertain to the reason the 
claim was denied.  The Board finds that the veteran has 
received proper VCAA notice for the claim to reopen.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of 
these elements in a March 2006 letter.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  The veteran identified treatment records at 
the VA mental health clinic in STVHCS and Kerryville.  The RO 
obtained such treatment records and associated such records 
with the claims file.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has not been received and the claim 
for service connection for PTSD is not reopened.  The appeal 
is denied.   




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


